                      UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF NORTH CAROLINA
                          CHARLOTTE DIVISION
                           3:17-cv-00131-RJC-DCK

PRASSAS CAPITAL, LLC,                        )
                                             )
             Plaintiff,                      )
                                             )
              v.                             )
                                             )                ORDER
BLUE SPHERE CORPORATION,                     )
                                             )
             Defendant.                      )
                                             )

      THIS MATTER comes before the Court on Plaintiff’s Motion for Attorneys’

Fees. (Doc. No. 132.)

I.    BACKGROUND

      This action arose out of a contract dispute between two entities, Plaintiff

Prassas Capital, LLC (“PC”) and Defendant Blue Sphere Corporation (“BSC”), both

of whom asserted claims for breach of contract. Following a jury trial, the jury

returned a verdict in favor of PC, finding that PC was entitled to recover from BSC

damages in the total amount of $1,953,318.52. (Doc. No. 126.) The jury also found in

favor of PC on BSC’s breach of contract counterclaim.

II.   DISCUSSION

      Pursuant to Ariz. Rev. Stat. § 12-341.01, PC moves for an award of attorney’s

fees in the amount of $680,436.

      Federal courts sitting in diversity apply state law to determine whether

attorney’s fees are recoverable and, if so, in what amount. Airlines Reporting Corp.
v. Sarrion Travel, Inc., 846 F. Supp. 2d 533, 536 (E.D. Va. 2012). Ariz. Rev. Stat.

§ 12-341.01(A) authorizes a court to award reasonable attorney’s fees to the successful

party in a contested contract action. Am. Power Prods. v. CSK Auto, Inc., 396 P.3d

600, 601 (Ariz. 2017). Whether to award attorney’s fees under this provision is within

the trial court’s discretion. Scruggs v. State Farm Mut. Auto. Ins. Co., 62 P.3d 989,

995 (Ariz. Ct. App. 2003). If the trial court determines that an award of attorney’s

fees is appropriate, it must then determine the reasonableness of the fees requested.

The Arizona Supreme Court has held that “[t]he affidavit of counsel should indicate

the type of legal services provided, the date the service was provided, the attorney

providing the service . . . , and the time spent in providing the service.        It is

insufficient to provide the court with broad summaries of the work done and time

incurred.” Schweiger v. China Doll Rest., 673 P.2d 927, 932 (Ariz. Ct. App. 1983)

(citation omitted). In essence, “the fee application must contain sufficient detail so

as to enable the court to assess the reasonableness of the time incurred.” Orfaly v.

Tucson Symphony Soc’y, 99 P.3d 1030, 1036 (Ariz. Ct. App. 2004).

      Here, PC submitted the affidavit of James B. Gatehouse, counsel for PC. (Doc.

No. 133.) Attached to this affidavit are approximately 150 pages of billing records.

(Doc. No. 133-1.) Critically, however, the services rendered section of the billing

records is entirely redacted. Counsel states in his affidavit that this material has

been redacted to remove “information protected by attorney-client or other applicable

privilege.” (Doc. No. 133 at ¶ 2.)

      The submission of billing records in support of a request for attorney’s fees is



                                          2
a common practice, and the narrative descriptions are a key component of those

records for purposes of a court’s analysis. The billing records provided here—with

the narrative descriptions entirely redacted—do not enable this Court to assess the

reasonableness of the time incurred by PC’s counsel. Accordingly, the Court denies

PC’s Motion for Attorneys’ Fees without prejudice to refiling the motion with

unredacted or minimally redacted billing records. To the extent counsel contends

that the billing records require more than minimal redactions for information counsel

asserts is protected by the attorney-client privilege, then counsel may move for in

camera review. Counsel is reminded, however, that the attorney-client privilege is

strictly construed, and the burden is on the party asserting privilege to prove each of

its essential elements. Tatum v. R.J. Reynolds Tobacco Co., 247 F.R.D. 488, 493

(M.D.N.C. 2008); Lee v. Certainteed Corp., No. 5:13-cv-826, 2015 U.S. Dist. LEXIS

190160, at *14 (E.D.N.C. July 29, 2015).

III.   CONCLUSION

       IT IS THEREFORE ORDERED that Plaintiff’s Motion for Attorneys’ Fees,

(Doc. No. 132), is DENIED without prejudice to refiling the motion with unredacted

or minimally redacted billing records.




                               Signed: February 6, 2020




                                             3
